Per Curiam.
Application of the state board of law examiners for the removal of ’ Ernest S. Gary from his office as attorney ánd counselor in the courts of this state.
Eour separate charges were made: (1) The misappropriation of money by respondent, paid to him for a specific purpose. (2) The receipt of money for a particular service, which service was not rendered. (3) Deception in respect to a real estate mortgage executed and delivered to him for the purpose of securing bondsmen for the release of a person imprisoned -on a criminal charge; the mortgage not having been used for that purpose, but, on the contrary, negotiated by respondent and the proceeds applied to his personal affairs. (4) Unprofessional, disrespectful and contemptuous conduct toward trial judges before whom he was engaged in conducting litigation.
After a full and careful examination of the record, together with the arguments of counsel, we find respondent guilty of misconduct in the respects charged in the first, third, and fourth specifications just mentioned. .
*104It is therefore ordered that respondent, Ernest S. Cary, be, and he hereby is, suspended from his office as attorney and counselor at law in the courts of this state for the period of two years from the filing of this order.